UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 26, 2011 BLUE EARTH, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 333-148346 98-0531496 (Commission File Number) (IRS Employer Identification No.) 2298 Horizon Ridge Parkway, Suite 205 Henderson, NV 89052 (Address of Principal Executive Offices)(Zip Code) (702) 263-1808 (Registrant's Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 7.01 Regulation FD Disclosure. The following information is furnished pursuant to Item 7.01 Regulation FD Disclosure.On May 26, 2011, Blue Earth, Inc. (the “Company”) held an investor conference call. In response to questions asked, the Company disclose that: 1.Its revenue for the first quarter of 2011 would have been approximately $200,000 higher but for the supply problems Castrovilla experienced. 2.The Blue Earth expansion including Castrovilla’s refrigeration plus lighting and HVAC is expected to generate greater than $100,000,000 in revenues and greater than $10,000,000 in EBITDA for 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 26, 2011 BLUE EARTH, INC. By: /s/ Dr. Johnny R. Thomas Name:Dr. Johnny R. Thomas Title:CEO 3
